Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 17, 2014

                                          No. 04-14-00718-CV

                                   IN RE Leticia R. BENAVIDES

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

       On October 16, 2014, relator filed a petition for writ of mandamus and an emergency
motion for stay of a December trial setting in the underlying divorce proceeding. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than October 31, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           Relator’s emergency motion for stay remains pending before this court.


           It is so ORDERED on October 17th, 2014.                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2012CVG001995-C3, styled In the Matter of the Marriage of Carlos Y.
Benavides Jr. and Leticia R. Benavides, pending in the County Court at Law No 2, Webb County, Texas, the
Honorable Jesus Garza presiding.